Case 2:18-ml-02814-AB-PVC Document 1171 Filed 09/09/21 Page 1 of 4 Page ID #:48558




     1   Paul R. Kiesel (SBN 119854)
           kiesel@kiesel.law
     2   Stephanie M. Taft (SBN 311599)
     3     taft@kiesel.law
         KIESEL LAW LLP
     4   8648 Wilshire Boulevard
         Beverly Hills, CA 90211-2910
     5   Tel: 310-854-4444
         Fax: 310-854-0812
     6
     7 Lead/Liaison Counsel for Plaintiffs
     8   Spencer P. Hugret (SBN 240424)        Frank P. Kelly III (SBN 83473)
          shugret@grsm.com                       fkelly@shb.com
     9   GORDON REES SCULLY                    Amir M. Nassihi (SBN 235936)
         MANSUKHANI LLP                          anassihi@shb.com
   10    Embarcadero Center West               Andrew L. Chang (SBN 222309)
   11    275 Battery Street, Suite 2000          achang@shb.com
         San Francisco, CA 94111               Amy P. Maclear (SBN 215638)
   12    Tel: 415-986-5900                       amaclear@shb.com
         Fax: 415-986-8054                     SHOOK HARDY & BACON L.L.P.
   13                                          555 Mission Street, Suite 2300
   14                                          San Francisco, CA 94105
                                               Tel: 415-544-1900
   15                                          Fax: 415-391-0281
   16 Lead Counsel for Defendant
      Ford Motor Company
   17
                          UNITED STATES DISTRICT COURT
   18
                        CENTRAL DISTRICT OF CALIFORNIA
   19
      IN RE: FORD MOTOR CO. DPS6      Case No. 2:18-ml-02814-AB-PVC
   20 POWERSHIFT TRANSMISSION
   21 PRODUCTS LIABILITY              Assigned to: Judge Andre Birotte, Jr.
      LITIGATION                      Courtroom 7B
   22
   23 THIS DOCUMENT RELATES TO: JOINT STATUS CONFERENCE
                                      REPORT
   24  ALL  IDP CASES
                                      Date: September 15, 2021
   25                                 Time: 10:00 a.m.
                                      Courtroom: 7B
   26
   27
   28
                                                       JOINT STATUS CONFERENCE REPORT
                                                            CASE NO. 2:18-ML-02814-AB-PVC
Case 2:18-ml-02814-AB-PVC Document 1171 Filed 09/09/21 Page 2 of 4 Page ID #:48559




     1        The parties jointly request that the September 15, 2021 Status Conference be
     2 vacated, and that the parties instead be permitted to schedule informal status
     3 conferences with the Court related to certain issues outlined below, for which the
     4 Court’s guidance would be helpful.
     5        I.     Resolution Status
     6        KLG and Ford are moving forward with further settlement conferences with
     7 Judge Castillo on September 20 and 21.
     8        Ford also continues pursuing resolution efforts with other plaintiff attorneys,
     9 including with numerous recently filed cases.
   10         II.    Fact Sheets
   11         The parties have made substantial progress on agreement on the contents of the
   12 fact sheets and have also developed a proposed CMO to go alongside. The parties
   13 expect to have the fact sheets finalized in the next several days, and anticipate
   14 submitting the proposed CMO for this Court’s review and signature within the next
   15 several days as well.
   16         Should there be any areas where agreement is not reached which is not
   17 presently known at this time, nor anticipated, the parties would request a conference
   18 with the Court to address those issues.
   19         III.   Court Ruling on Kiesel Law’s Global Fee Motion
   20         The parties anticipate requesting a conference with this Court to discuss and
   21 clarify the scope of this Court’s order on Kiesel Law’s global fee motion, which
   22 necessarily implicates the common fee award to Knight Law, Altman Law and
   23 ///
   24 ///
   25 ///
   26 ///
   27 ///
   28 ///                                        1
                                                             JOINT STATUS CONFERENCE REPORT
                                                                  CASE NO. 2:18-ML-02814-AB-PVC
Case 2:18-ml-02814-AB-PVC Document 1171 Filed 09/09/21 Page 3 of 4 Page ID #:48560




     1 Boucher Law as well. The parties will submit a request to the Court within the next
     2 several weeks after completing meet and confer efforts and will propose dates for a
     3 conference to discuss any issues related to this Court’s prior fee motion Orders.
     4 DATED: September 9, 2021              Respectfully submitted,
     5
                                             KIESEL LAW LLP
     6
                                             By:      /s/ Stephanie M. Taft
     7
                                                   Paul R. Kiesel
     8                                             Stephanie M. Taft
     9
                                                   Liaison Counsel for Plaintiffs
   10
   11 DATED: September 9, 2021               Respectfully submitted,

   12                                        GORDON REES SCULLY MANSUKHANI,
   13                                        LLP

   14                                        By:     /s/ Spencer P. Hugret
   15                                              Spencer P. Hugret

   16                                              SHOOK HARDY BACON L.L.P.
   17                                              Frank P. Kelly III
                                                   Amir M. Nassihi
   18                                              Andrew L. Chang
   19                                              Amy P. Maclear

   20                                              Co-Lead Counsel for Defendant
   21                                              Ford Motor Company

   22          ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
   23         I, Spencer P. Hugret, am the ECF User whose identification and password are
   24 being used to file this Joint Status Conference Report. In compliance with Civil Local
   25 Rule 5-4.3.4(a)(2)(i), I hereby attest that all signatories have concurred in this filing.
   26                                          By:     /s/ Spencer P. Hugret
   27                                                  Spencer P. Hugret

   28                                              2
                                                               JOINT STATUS CONFERENCE REPORT
                                                                    CASE NO. 2:18-ML-02814-AB-PVC
         Case 2:18-ml-02814-AB-PVC Document 1171 Filed 09/09/21 Page 4 of 4 Page ID #:48561




                      1
                                                   CERTIFICATE OF SERVICE
                      2
                                IN RE: FORD MOTOR CO. DPS6 POWERSHIFT TRANSMISSION
                      3                      PRODUCTS LIABILITY LITIGATION
                      4                                RE ALL IDP CASES
                              USDC Central District of California Case No. 2:18-ml-02814 AB (PVCx)
                      5
                      6        I am a resident of the State of California, over the age of eighteen years, and
                        not a party to the within action. My business address is Gordon Rees Scully
                      7 Mansukhani, LLP 275 Battery Street, Suite 2000, San Francisco, CA 94111. On the
                      8 below-mentioned date, I served the within document:
                      9
                                            JOINT CONFERENCE STATUS REPORT
                 10
                 11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                 12 the document(s) with the Clerk of the Court by using the CM/ECF system.
                    Participants in the case who are registered CM/ECF users will be served by the
                 13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
                 14 be served by mail or by other means permitted by the court rules.
                 15        I declare under penalty of perjury under the laws of the United States of
                    America that the foregoing is true and correct. I declare that I am employed in the
                 16 office of a member of the bar of this Court at whose direction the service was made.
                 17
                           Executed on September 9, 2021 at San Francisco, California.
                 18
                                                                       /s/ Maria T. San Juan
                 19                                                    Maria T. San Juan
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
1158020/61296200v.1

                                                                                        CERTIFICATE OF SERVICE
                                                                                   CASE NO. 2:18-ML-02814-AB-PVC
